Case 2:18-cv-10715-FLA-PLA Document 63 Filed 08/13/21 Page 1 of 2 Page ID #:238



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
12   LORENA SANDOVAL, et al.,                        Case No. 2:18-cv-10715-FLA (PLAx)
13                             Plaintiffs,
                  v.                                 ORDER TO SHOW CAUSE WHY
14                                                   THE COURT SHOULD NOT
15                                                   DISMISS THIS ACTION DUE TO
     CITY OF LOS ANGELES, et al.                     SETTLEMENT
16
                               Defendants.
17
18
19
20
21
22         In light of the Mediation Report stating filed in this action stating the case has
23   fully settled (Dkt. 62), the court ORDERS the parties to submit a joint status report
24   regarding settlement within sixty (60) days of this Order. The court further ORDERS
25   the parties to Show Cause (“OSC”) on October 29, 2021 at 1:30 p.m. in Courtroom
26   6B why the court should not dismiss this action due to the parties’ settlement. The
27   filing of a stipulation of dismissal with prejudice pursuant to Fed. R. Civ. P. 41 shall
28   constitute a sufficient response to, and will discharge, this OSC.
                                                 1
Case 2:18-cv-10715-FLA-PLA Document 63 Filed 08/13/21 Page 2 of 2 Page ID #:239



 1         The final pretrial conference and trial dates are hereby VACATED.
 2         All pending requests and motions are DENIED as moot. Should the parties fail
 3   to settle this action, all requests and motions must be re-filed.
 4
 5         IT IS SO ORDERED.
 6
 7   Dated: August 13, 2021                  _______________________________
 8                                           FERNANDO L. AENLLE-ROCHA
                                             United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
